Case: 14-20753      Document: 00513046452         Page: 1    Date Filed: 05/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-20753
                                  Summary Calendar                       United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
MARIE M. YOUNGBLOOD,                                                        May 18, 2015
                                                                           Lyle W. Cayce
                                                 Plaintiff-Appellant            Clerk
v.

FORT BEND INDEPENDENT SCHOOL DISTRICT,

                                                 Defendant-Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CV-1876


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Marie M. Youngblood is an African American school
teacher with decades of teaching experience, her last before retirement having
been as a Spanish teacher at Willow Ridge High School, which was the first
time she had ever taught high school students. After Youngblood filed this suit
against Defendant-Appellee Fort Bend Independent School District claiming
(1) a hostile work environment created by her students and (2) retaliation


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20753     Document: 00513046452    Page: 2   Date Filed: 05/18/2015



                                 No. 14-20753
under Title VII for failure to renew her contract, Defendant-Appellee moved
for summary judgment, which the district court granted, dismissing
Youngblood’s action.

      After careful consideration of the record on appeal, including the briefs
of the parties and the November 13, 2014 Order of the district court in support
of its Final Judgment of even date, we are satisfied that the detailed analysis
and explanation patiently set forth by the district court in its said Order fully
supports its Final Judgment of dismissal.

AFFIRMED.




                                       2